            Case 1:19-cv-05760-GHW Document 39 Filed 06/22/20 Page 1 of 1
                                                                    USDC SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                    DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                    DATE FILED: 6/22/2020
------------------------------------------------------------------X
GENISE N. FORBES,                                                 :
                                                                  :
                                                    Plaintiff, :
                                                                  :   1:19-cv-05760-GHW
                              -against-                           :
                                                                  :        ORDER
AMBASSAD OF LENOX, NEW YORK, INC.                                 :
d/b/a Lenox Saphire, LENOX AVENUE                                 :
DEVELOPMENT LLC,                                                  :
                                                 Defendants. :
                                                                  :
------------------------------------------------------------------X


GREGORY H. WOODS, United States District Judge:
       In the order scheduling the initial pretrial conference in this matter, the parties were directed

to submit a joint letter via ECF and to email a joint proposed Case Management Plan and

Scheduling Order to Chambers. See Dkt. No. 7. The Court has received the parties’ joint letter and

proposed Case Management Plan via ECF, however the parties have not submitted the Case

Management Plan by email as directed. The parties are directed to email their joint proposed Case

Management Plan to Chambers forthwith, and in no event any later than by the end of the day, June

22, 2020.

       Plaintiff is directed to serve a copy of this order on any of the defendants in this action

unrepresented by counsel and to retain proof of service.

       SO ORDERED.

 Dated: June 22, 2020                               _____________________________________
                                                             GREGORY H. WOODS
                                                            United States District Judge
